DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022  has been entered.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-6 and 8-16 are allowed.
Claim 1 recites “ a non-aqueous electrolyte secondary battery, comprising at least a positive electrode active material layer, a porous film, and a negative electrode active material layer, the negative electrode active material layer containing at least a graphite-based carbon material and silicon oxide, the porous film being interposed between the positive electrode active material layer and the negative electrode active material layer, the porous film containing at least a ceramic material in an amount not lower than 90 mass% and not higher than 99 mass% based on the total weight of the porous film, with the remainder being made  up of a binder, the negative electrode active material layer having a first spring constant from 4300 kN/mm to 7900 kN/mm, the porous film having a second spring constant from 8000 kN/mm to 1600 kN/mm, and a ratio of the second spring constant to the first spring constant being higher than 1”. 
The closest prior art Nakashima (US 20070048607). 
Nakashima discloses a nonaqueous electrolyte secondary battery comprising a negative electrode and a positive electrode, and a separator  between the negative and positive electrode  the battery further comprising a porous film. Nakashima further discloses the negative electrode includes  carbonaceous materials  and  metal oxides such silicon oxide. The porous film contains a ceramic inorganic filler. Nakashima does not disclose the porous film containing  at least a ceramic material in an amount not lower than 90 mass% and not higher than 99 mass% based on the total weight of the porous film with the remainder being made up of a binder.  Further the prior art does  not teach or suggest modification where the negative electrode active material layer having a first spring constant from 4300 kN/mm to 7900 kN/mm, the porous film having a second spring constant from 8000 kN/mm to 1600 kN/mm, and a ratio of the second spring constant to the first spring constant being higher than 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722